Citation Nr: 1506701	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for bicipital tendonitis with subacromial impingement of the right shoulder (a right shoulder disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

In December 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ), which took place at the RO.  The hearing transcript has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran has a current disability of bicipital tendonitis with subacromial impingement of the right shoulder.

2. The Veteran had right shoulder pain and was diagnosed with bicipital tendonitis during active service. 

3. Bicipital tendonitis with subacromial impingement of the right shoulder had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bicipital tendonitis with subacromial impingement of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for a right shoulder disorder, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for a Right Shoulder Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection is warranted because a right shoulder disorder started in service.  Specifically, the Veteran stated that the right shoulder was strained as a result of lifting heavy objects and that he was diagnosed with biceps tendonitis during service.  See December 2014 Board hearing transcript.

After a review of all the evidence, the Board first finds that the Veteran has a current disability of the right shoulder.  The December 2009 VA examination report shows diagnoses of partial thickness articular sided tear of the supraspinatus, SLAP tear, mild acromioclavicular joint degenerative changes, subacromial/subdeltoid bursitis, and OS acromiale.  See also January 2015 letter by W.G., M.P.A., PA-C. 

The Board finds that the evidence is in relative equipoise on the question of whether the current right shoulder disorder began in service, that is, whether bicipital tendonitis with subacromial impingement of the right shoulder was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of a right shoulder disorder includes an October 1994 service treatment record showing a diagnosis of bicipital tendonitis.  Moreover, the Veteran stated that he was seen by doctors multiple times during service for bicipital tendonitis and was given pain medication.  While service treatment records show only one treatment, the Board finds that the Veteran is competent and credible with respect to these assertions of having been seen for right shoulder complaints on more than one occasion during service.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  The Board also finds that the Veteran's competent lay observations of in-service shoulder pain, which was diagnosed during service as bicipital tendonitis, are consistent with the circumstances of the Veteran's service, and that assertions of development of bicipital tendonitis symptoms during service are credible.  See 38 C.F.R. § 3.303(a); Jandreau; Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.  

The evidence weighing in favor of the claim also includes a January 2015 letter by W.G., M.P.A., PA-C, an Army orthopedics physician assistant, who opined that it is at least as likely as not that bicipital tendonitis with subacromial impingement of the right shoulder was incurred in service.  In reaching this conclusion, the examiner stated that the right shoulder was injured as a result of lifting weights and heavy objects during service, which resulted in pain with overhead work and all push, pull, and press activities.  The examiner then explained that the Veteran was diagnosed with biceps tendonitis while on active duty and that, due to the pain from the biceps tendonitis, the Veteran developed atrophy of the rotator cuff muscles leading to poor glenohumeral dynamics, which resulted in subacromial impingement.  The Board finds that the January 2015 opinion by W.G., M.P.A., PA-C is probative with respect to service connection for a right shoulder disorder.  This opinion is adequately based on objective findings as shown by the record, is based upon a full and accurate factual premise that includes the Veteran's history, and provides a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The evidence weighing against a finding of service onset of bicipital tendonitis includes an October 1994 in-service report of medical examination showing a normal medical evaluation of the upper extremities and a concurrent report of medical history showing that the Veteran reported painful or "trick" left shoulder and did not mention any right shoulder symptoms.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current right shoulder disorder began during service, that is, was directly incurred in service.  38 C.F.R. 
§ 3.303(a), (d).  

The Board also notes that the December 2009 VA examination report provides a negative nexus opinion as to the relationship between the current right shoulder disorder and active service; however, because the weight of the evidence shows as a factual matter that bicipital tendonitis with subacromial impingement of the right shoulder began during service, so was "incurred in" service, such medical nexus opinion was not necessary in this case to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of right shoulder disorder symptoms rather than on a relationship (or nexus) between the current right shoulder disorder and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bicipital tendonitis with subacromial impingement of the right shoulder is warranted as directly incurred in 

service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for bicipital tendonitis with subacromial impingement of the right shoulder is granted.




__________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


